IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               October 18, 2016 Session

              KEN BUCKNER ET AL. v. MIKE GOODMAN ET AL.

                 Appeal from the Chancery Court for Bradley County
                  No. 2014-CV-262    Jerri S. Bryant, Chancellor


            No. E2016-00150-COA-R3-CV-FILED-DECEMBER 29, 2016


This case involves a contract to purchase a home on the sellers‟ condition that the home
be removed from the sellers‟ real property at the buyers‟ expense. The sellers and the
buyers entered into a written contract on January 25, 2013, at which time the buyers paid
a $2,500 deposit toward an agreed price of $5,000 for the home. The contract did not set
forth a deadline for the home to be removed from the sellers‟ property, although the
sellers were required to demonstrate to the lender financing their new construction loan
that the home had been removed. The buyers contacted several potential house movers to
transport the home but did not execute a final written contract with any of them. The
sellers subsequently entered into a written agreement with movers who had originally
been contacted by the buyers, retaining the movers to “take possession” of the home and
transport it but providing the original buyers a first option to purchase. After learning of
the agreement between the sellers and the movers, the buyers contacted the movers,
“firing” them. The sellers then had the home demolished. The buyers filed a complaint
against the sellers, alleging breach of a home sales contract. The sellers filed a counter-
complaint, alleging that the buyers had materially breached the contract first by failing to
timely remove the home. The buyers subsequently filed a second complaint against the
movers, alleging intentional interference with contractual relations. The trial court
consolidated the two actions. Following presentation of the buyers‟ proof during a bench
trial, the trial court found that the buyers had materially breached the contract. The court
granted the sellers‟ and the movers‟ respective motions for involuntary dismissal
pursuant to Tennessee Rule of Civil Procedure 41.02. Upon hearing the sellers‟ evidence
regarding damages, the court entered a judgment in favor of the sellers in the amount of
$5,200, comprised of $7,700 in total damages offset by the $2,500 previously paid by the
buyers. The buyers timely appealed. Discerning no reversible error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded
THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ANDY D. BENNETT, J., joined.

William J. Brown, Cleveland, Tennessee, for the appellants, Ken Buckner and Brenda
Buckner.

James F. Logan, Jr., Cleveland, Tennessee, for the appellees, Mike Goodman and Cindy
Goodman.

Jerrold L. Becker, Knoxville, Tennessee, for the appellees, Hugh Edward Mayes and Kay
Mayes d/b/a B&B Construction/B&B Moving and Foundation Services.

                                              OPINION

                             I. Factual and Procedural Background

       In November 2013, defendants Mike Goodman and Cindy Goodman (“the
Goodmans”) were building a new home, intending to replace the approximately 1,500-
square-foot home (“the Home”) in which they had been residing on their real property
located at 1192 Hunt Road in Cleveland, Tennessee (“the Property”). The Goodmans
placed a notice in the Tennessee Trader, a classified advertising circular, stating that they
were offering the existing house for sale “[t]o be moved off property.” The plaintiffs,
Ken Buckner and Brenda Buckner (“the Buckners”), contacted the Goodmans on
November 27, 2013. Over the telephone, Ms. Buckner and Mr. Goodman agreed on a
purchase price of $5,000 for the Home, provided that the Buckners would remove the
Home from the Property and pay the attendant cost.

       On January 25, 2013, the Buckners and the Goodmans entered into a written
contract (“the Contract”), and the Buckners paid a $2,500 deposit toward purchase of the
Home. The Contract, which was drafted in handwritten form by Ms. Goodman, was
signed by Mr. Buckner as the “Buyer” and both Mr. and Ms. Goodman as the
“Seller[s].”1 The text of the Contract states in full:
1
  Although Ms. Buckner did not sign the Contract, it is undisputed that she was a party to the agreement
between the Buckners and the Goodmans. Furthermore, we determine that Ms. Buckner was a party to
the agreement based on her testimony that she initially negotiated the price, subsequently reviewed the
Contract after its execution, and agreed with the written terms as she understood them. See Staubach
Retail Servs.-Se., LLC v. H.G. Hill Realty Co., 160 S.W.3d 521, 524 (Tenn. 2005) (“[A] written contract
is not required to be signed to be binding on the parties.”); cf. Moody Realty Co. v. Huestis, 237 S.W.3d
666, 678 (Tenn. Ct. App. 2007), perm. app. denied (Tenn. Aug. 13, 2007) (determining that a party‟s wife
who had not signed the contract at issue was not a party to the contract based on “the absence of her
signature, the wording of the document itself, and the surrounding circumstances . . . .”).

                                                   2
      Mike & Cindy Goodman has sold the brick home located at 1192 Hunt Rd.
      Cleveland. TN to Ken Buckner for the amount of $5000.00 dollars. The
      house is sold as is and will be moved off the property.

             A deposit of $2500.00 has been paid. Remainder will be paid when
      house is moved.

        The Goodmans filed a notice of completion for their newly constructed home with
their lender on January 14, 2013. The parties‟ respective testimonies differed as to when
an understanding existed between the Buckners and the Goodmans that the original
Home needed to be moved by a certain date. Mr. Goodman testified via deposition that
in early January, he informed Mr. Buckner that the Home had to be moved soon because
the Goodmans‟ construction loan period was ending. According to Mr. Goodman, Mr.
Buckner told him that a mover had given him a date of February 4, 2013, to move the
Home. Mr. Goodman stated that he then set the closing on the Goodmans‟ construction
loan for ten days following this date, or February 14, 2013.

       Testifying during trial, Mr. Buckner denied that he had a mover identified on
February 4, 2013. According to Mr. Buckner, he and his wife did not learn of any
specific time period for moving the Home until Mr. Goodman called him on January 29,
2013, four days following the Contract‟s execution, and informed him that the lender was
requiring the Goodmans to have the Home removed from the Property by February 14,
2013, in order to convert the construction loan to permanent financing. Mr. Buckner
maintained that he told Mr. Goodman he would “try” to have the Home removed by
February 14, 2013, but did not promise this would be accomplished.

       The Buckners contacted at least three potential house movers regarding removal of
the Home to acreage owned by the Buckners in Cleveland. Prior to execution of the
Contract and upon Mr. Goodman‟s recommendation, the Buckners initially contacted a
mover named Tom Rutledge regarding an estimate to move the Home, but the Buckners
and Mr. Rutledge were unable to reach an agreement. The Buckners then contacted a
potential mover named Donald Payne. Mr. Buckner testified that he met Mr. Payne at the
Home on January 6, 2013, and that he and Mr. Payne inspected the Home after being
admitted by Ms. Goodman‟s mother. According to Mr. Buckner, the Home was “packed
clean to the ceiling with boxes” at that time, and Mr. Payne said he would not be able to
commit to the move because he was scheduled to leave the country a few days later.

      Mr. Buckner further testified that on February 2 or 3, 2013, he contacted
defendants Edward and Kay Mayes d/b/a B&B Construction and B&B Moving and
Foundation Services (“the Mayeses”), regarding potentially hiring them to move the
                                           3
Home. Although Ms. Mayes testified that this initial contact occurred on February 1,
2013, while Mr. Mayes stated it occurred on February 5, 2013, it is undisputed that the
Mayeses sent a proposed contract to the Buckners via facsimile on February 6, 2013, with
a total estimated price for moving the Home of $21,000. According to Mr. Buckner, he
contacted Ms. Mayes via telephone the same day and stated that he did not agree with
some provisions of the proposed contract. She told him to mark his proposed changes
and return it. The Buckners maintained that they returned a marked version of the
contract to the Mayeses via facsimile on February 8, 2013. According to Mr. and Ms.
Buckner‟s respective testimonies, they repeatedly attempted to contact the Mayeses prior
to February 14, 2014, but received no response except for one brief telephone
conversation with Mr. Mayes during which he said that he would get back to Mr.
Buckner. Mr. Buckner testified that he made initial contact with three other house
movers while waiting for a response from the Mayeses.

        In contrast, the Mayeses, testifying via deposition, each respectively claimed never
to have seen the Buckners‟ marked version of the proposed contract until it was produced
during the pre-trial discovery process. Mr. Mayes testified that following Mr. Buckner‟s
initial contact, he met Mr. Buckner at the Property on February 5, 2013, viewed the
Home, and then drove to the Buckners‟ property to which the Home purportedly would
be moved. According to Mr. Mayes, Mr. Buckner informed him that he had only seven
days to move the Home. Mr. Mayes testified that following his visits to the Goodmans‟
and Buckners‟ respective properties, still on February 5, 2013, he told Mr. Buckner that
he would not be able to move the Home within seven days because of obstacles posed by
power lines, trees, and the Property‟s topography. Mr. Mayes also stated that he advised
Mr. Buckner that a permit would be needed from “environmental health” before the
Home could be placed on the Buckners‟ property. Mr. Mayes maintained that he told Mr.
Buckner on February 5, 2013, that he would speak to Mr. Goodman in an attempt to
determine whether anything could be done to extend the February 14 deadline.
According to Mr. Mayes, he spoke to Mr. Buckner “several times” over the next few
days. It is undisputed that the Mayeses and the Buckners never entered into a contract or
reached an agreement.

       Mr. Goodman testified at trial that he and his wife obtained an extension on the
closing date of their construction loan to February 25, 2013, for which they had to pay a
$1,000 penalty. They were also required to pay $100 per day in additional interest fees.
Mr. Goodman stated that while he was contemplating the need to obtain an extension, he
contacted Mr. Buckner via telephone on February 12 or 13, 2013, and offered him an
extension of time to move the Home if he would pay the $1,000 penalty. According to
Mr. Goodman, Mr. Buckner agreed over the telephone to pay the $1,000 penalty the next
day in person but then failed to appear or provide the penalty fee.

                                             4
        In the meantime, Mr. Mayes and Mr. Goodman came to an understanding on
February 14, 2013, that if the Home could be moved to a parcel of land owned by the
Goodmans that was adjacent to the Property at issue, the Goodmans‟ lender would be
satisfied and the Buckners could be allowed additional time to move the Home to their
property. On February 15, 2013, the Goodmans and the Mayeses entered into a written
agreement (“Goodman-Mayes Agreement”), “confirming [their] conversation and
agreement by telephone on Thursday, February 14, 2013 . . . .” According to the
Goodman-Mayes Agreement, the Mayeses, doing business as B&B House Movers,
would “take possession” of the Home and “remove the house to the lot adjacent of the
right side of existing house to location on the same property to be determined by Mr.
Goodman to serve as a staging area until house can be moved to permanent location.”
The Goodman-Mayes Agreement provided that Mr. Buckner was granted a “first option
to purchase the said house for a move bill plus expenses of removing telephone lines,
power poles and any utilities.” The Goodman-Mayes Agreement further provided that
upon sale of the Home by B&B House Movers, Mr. Goodman would receive “a
minimum of $3,000 for his interest in said house with an option for an additional
percentage to be agreed upon.” If the Home did not sell within sixty days after removal
to the adjacent lot, the Goodman-Mayes Agreement provided that the Mayeses would
begin making a lease payment of $350 per month to the Goodmans.

       At trial, the Buckners presented two voice mail recordings left on Ms. Buckner‟s
cellular telephone. In the first, dated February 14, 2013, Mr. Mayes explained the
agreement reached by the Mayeses and Goodmans, stating that he would sell the Home to
the Buckners for the “move bill.” In the second voice mail, dated February 15, 2013, Ms.
Mayes repeated an explanation of the agreement and stated that the Buckners would have
an “option” to purchase the Home. In his deposition testimony, Mr. Mayes testified that
he spoke with Mr. Buckner for thirty to forty-five minutes during the evening of February
14, 2013, attempting to explain his intention to preserve the Home and resolve the
situation favorably for everyone involved. It is undisputed that Mr. Buckner
subsequently telephoned Ms. Mayes and stated that the Mayeses were “fired if they had
anything to do with the house.”2

       Mr. Buckner testified that he also spoke to Mr. Goodman via telephone on
February 15, 2013, and expressed his belief that he and Ms. Buckner had already
purchased the Home when they paid $2,500 and signed the Contract. It is undisputed that
Mr. Goodman offered to return the $2,500 to the Buckners during this conversation and
that Mr. Buckner refused to accept a refund. According to Mr. Goodman, Mr. Buckner
then told him to “keep the money and tear the house down.” At trial, Mr. Buckner denied
having made this statement. Mr. Goodman acknowledged that the ultimate decision to
2
 Although Ms. Mayes testified that Mr. Buckner “fired” them on the morning of February 14, 2013, Mr.
Mayes and Mr. Buckner each respectively testified that this conversation occurred on February 15, 2013.
                                                   5
demolish the Home was his. He and Mr. Mayes each respectively testified that Mr.
Mayes, after receiving the message that Mr. Buckner had called and “fired” the Mayeses,
called Mr. Goodman and advised him that he might need to demolish the Home in order
to avoid a lawsuit.

        On February 16, 2013, the Goodmans had the Home demolished and removed in
pieces. Mr. Goodman informed the Buckners of the demolition on February 23, 2013,
through a voice mail, again offering to return the Buckners‟ $2,500 deposit to them. The
Buckners did not accept a return of the deposit. Mr. Buckner testified that he previously
had learned of the demolition on February 16, 2013, through a telephone call from his
daughter, who had witnessed a portion of the demolition.

       On February 27, 2013, the Buckners filed a complaint against the Goodmans,
alleging breach of the Contract for sale of the Home. The Goodmans filed an answer and
counter-complaint on July 13, 2013, alleging that the Buckners had materially breached
the Contract by failing to timely remove the Home from the Property. On November 19,
2014, the Buckners filed a complaint against the Mayeses, alleging common law and
statutory claims for intentional interference with contractual relations and requesting
treble damages pursuant to Tennessee Code Annotated § 47-50-109. Upon the Buckners‟
motion, the trial court consolidated the two actions in an order entered May 20, 2015.

        The trial court conducted a trial over the course of two days on September 16,
2015, and October 8, 2015. Mr. and Ms. Buckner each respectively testified. In addition,
the parties stipulated to admission of Mr. and Ms. Goodman‟s respective deposition
testimonies and redacted versions of Mr. and Ms. Mayes‟s respective deposition
testimonies as exhibits. In an attempt to demonstrate their damages, the Buckners called
a certified home appraiser, Billy Thacker, to testify to the value of the Home. The
Buckners had retained Mr. Thacker to estimate the value of the Home in January 2013.
Using what he termed a “cost approach,” Mr. Thacker estimated the value of the Home
on its foundation on the Property as $87,528. To estimate the value of the Home if it
were removed from the foundation and placed on “rails” to be moved, Mr. Thacker stated
that he would deduct $21,000 for the cost of the move and $12,000 for the brick material
that would be removed, for a total estimated value of $54,000. Mr. Thacker
acknowledged that he had not performed a full walk-through appraisal and had reached
his estimate by viewing a photograph of the Home.

       Following presentation of the Buckners‟ proof, the Goodmans and the Mayeses
each respectively moved for involuntary dismissal of the Buckners‟ complaints pursuant
to Tennessee Rule of Civil Procedure 41.02. The trial court granted the motions and
dismissed the Buckners‟ complaints with prejudice upon finding that the Buckners had
“caused the breach of the contract to the Goodmans by failing to get the house moved
                                           6
within the time allotted,” which the court found to have ended on February 14, 2013.
The court also found that the Mayeses could not have interfered with the Contract
because the Contract was no longer enforceable at the time the Mayeses entered into the
Goodman-Mayes Agreement. The court further found that the Buckners had failed to
establish an intent to induce a breach or any malicious behavior on the part of the
Mayeses. Prior to granting the motions for involuntary dismissal, the court also found
that Mr. Thacker‟s valuation of the Home was too speculative to be probative, stating:
“The plaintiff bargained for a house for $5,000 and that‟s the only proof of what value it
would have been.”

       Proceeding with trial, still on October 8, 2015, the trial court heard evidence
presented by the Goodmans on their breach of contract claim, including testimony by Mr.
Goodman. Upon finding that the Buckners had breached the Contract by failing to timely
remove the Home from the Property, the court further found that the Goodmans had
incurred a total of $7,700 in damages, including $6,000 for the cost of removal; a $1,000
penalty to extend their construction loan; and $700 in interest fees, consisting of $100 per
day for seven days. Offsetting the damages by the $2,500 the Buckners previously had
paid toward purchase of the Home, the court entered a judgment in the amount of $5,200
in favor of the Goodmans. The Buckners timely appealed.

                                   II. Issues Presented

       The Buckners present three issues on appeal, which we have restated as follows:

       1.     Whether the trial court erred by finding that the Buckners materially
              breached the Contract by failing to remove the Home from the
              Property by February 14, 2013.

       2.     Whether the trial court erred by dismissing the Buckners‟ claim
              against the Mayeses for intentional interference with contractual
              relations between the Buckners and the Goodmans.

       3.     Whether the trial court erred by declining to accept testimony
              proffered by the Buckners‟ expert witness regarding the fair market
              value of the Home when removed from the foundation.

The Goodmans present two additional issues, which we have similarly restated as
follows:




                                             7
       4.     Whether the trial court erred by granting the Goodmans‟ motion to
              dismiss the Buckners‟ claim of breach of contract against the
              Goodmans.

       5.     Whether the Buckners‟ appeal is frivolous such that the Goodmans
              are entitled to an award of attorney‟s fees and costs on appeal
              pursuant to Tennessee Code Annotated § 27-1-122.

Finally, the Mayeses present two additional issues, which we have restated as follows:

       6.     Whether the Buckners have failed to comply with the requirements
              of Tennessee Rule of Appellate Procedure 27(a)(7) such that they
              have waived their appeal of the trial court‟s dismissal of the claim
              for intentional interference with contractual relations, or in the
              alternative, whether the Buckners have waived their appeal of the
              common law claim regarding this tort by presenting argument solely
              in support of a statutory claim pursuant to Tennessee Code
              Annotated § 47-50-109.

       7.     Whether the Buckners‟ appeal is frivolous such that the Mayeses are
              entitled to an award of attorney‟s fees and costs on appeal pursuant
              to Tennessee Code Annotated § 27-1-122.

                                 III. Standard of Review

       Our review of the trial court‟s judgment following a non-jury trial is de novo upon
the record, with a presumption of correctness as to the trial court‟s findings of fact unless
the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d); Rogers v.
Louisville Land Co., 367 S.W.3d 196, 204 (Tenn. 2012). “In order for the evidence to
preponderate against the trial court‟s findings of fact, the evidence must support another
finding of fact with greater convincing effect.” Wood v. Starko, 197 S.W.3d 255, 257
(Tenn. Ct. App. 2006) (citing Rawlings v. John Hancock Mut. Life Ins. Co., 78 S.W.3d
291, 296 (Tenn. Ct. App. 2001)). Likewise, our review of the trial court‟s decision to
grant a Tennessee Rule of Civil Procedure 41.02 motion for involuntary dismissal is also
de novo upon the record, with a presumption of correctness as to the trial court‟s findings
of fact unless the preponderance of the evidence is otherwise. See Tenn. R. App. P.
13(d); Boyer v. Heimermann, 238 S.W.3d 249, 254 (Tenn. Ct. App. 2007), perm. app.
denied (Tenn. Aug. 13, 2007) (“This standard is appropriate because the trial court has
used the same reasoning to dispose of the motion that it would have used to make a final
decision at the close of all the evidence.”).

                                             8
       As this Court has explained:

              When a motion for involuntary dismissal is made at the conclusion
       of the plaintiff‟s proof in a bench trial, “the trial court must impartially
       weigh the evidence as though it were making findings of fact and
       conclusions of law after all the evidence has been presented.” Building
       Materials Corp. v. Britt, 211 S.W.3d 706, 711 (Tenn. 2007); Thompson v.
       Hensley, 136 S.W.3d [925,] 929 [(Tenn. Ct. App. 2003)]; see also Burton v.
       Warren Farmers Coop., 129 S.W.3d at 520. If a plaintiff has failed to
       demonstrate her right to relief by a preponderance of the evidence under the
       facts as found by the court and pursuant to the applicable law, then the case
       should be dismissed. Building Materials Corp. v. Britt, 211 S.W.3d at 711;
       Burton v. Warren Farmers Coop., 129 S.W.3d at 520-21.

Boyer, 238 S.W.3d at 254.

        We review the trial court‟s conclusions of law, including its interpretation of a
written agreement, de novo with no presumption of correctness. See Ray Bell Constr. Co.
v. State, Tenn. Dep’t of Transp., 356 S.W.3d 384, 386 (Tenn. 2011); Cracker Barrel Old
Country Store, Inc. v. Epperson, 284 S.W.3d 303, 308 (Tenn. 2009). While “„the amount
of damages to be awarded in a particular case is essentially a fact question,‟” “„the choice
of the proper measure of damages is a question of law . . . .‟” GSB Contractors, Inc. v.
Hess, 179 S.W.3d 535, 541 (Tenn. Ct. App. 2005) (quoting Beaty v. McGraw, 15 S.W.3d
819, 827 (Tenn. Ct. App. 1998), Beaty abrogated on other grounds by Bowen ex rel. Doe
v. Arnold, ___ S.W.3d ___, No. M2015-00762-SC-R11-CV, 2016 WL 5491022 (Tenn.
Sept. 29, 2016)).

       We note that prior to granting the motions for involuntary dismissal in the instant
action, the trial court was presented with live testimony from the Buckners and their
expert witness while reviewing solely deposition testimony from the Goodmans and the
Mayeses, the admission of which was stipulated to by all of the parties. Mr. Goodman
did testify in person during the damages portion of the trial. The trial court‟s
determinations regarding witness credibility during live testimony are entitled to great
weight on appeal and shall not be disturbed absent clear and convincing evidence to the
contrary. See Lambdin v. Goodyear Tire & Rubber Co., 468 S.W.3d 1, 10 (Tenn. 2015);
Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). However, we review the trial court‟s
determinations regarding witness credibility during deposition testimony de novo upon
the record with a presumption of correctness as to the trial court‟s findings of fact unless
the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d); Lambdin,
468 S.W.3d at 10.

                                             9
                                 IV. Breach of Contract

       The Buckners contend that the trial court erred in finding that they materially
breached the Contract by failing to remove the Home from the Property by February 14,
2013. The court thereby found that the Buckners could not recover damages from the
Goodmans under the Contract because the Buckners committed the first material breach.
See Madden Phillips Constr, Inc. v. GGAT Dev. Corp., 315 S.W.3d 800, 813 (Tenn. Ct.
App. 2009), perm. app. denied (Tenn. Mar. 15, 2010) (“Ordinarily, a party who first
materially breaches may not recover under the contract.”). The Buckners specifically
argue that the Contract contained no indication of a time deadline or provision that time
was of the essence for removal of the Home. Although the Buckners phrase this issue in
terms of whether the court erred by finding them in breach of contract, the Goodmans
directly raise the related issue of whether the court then erred by granting the Goodmans‟
motion to dismiss the Buckners‟ complaint against the Goodmans. The Goodmans argue
that the trial court properly dismissed the Buckners‟ complaint because removal of the
Home by the initial closing date of the Goodmans‟ construction financing was a material
part of the contract. Upon our thorough review of the record and applicable authorities,
we determine that the evidence preponderates in favor of the trial court‟s findings that a
reasonable timeframe for removal of the Home was implied by the Contract and that the
Buckners had been given sufficient notice that this reasonable timeframe would end on
February 14, 2013.

       “In a breach of contract action, claimants must prove the existence of a valid and
enforceable contract, a deficiency in the performance amounting to a breach, and
damages caused by the breach.” Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn.
2011). In this action, it is undisputed that the January 25, 2013 Contract between the
Buckners and Goodmans was a valid and enforceable contract at the time of its
execution. It is also undisputed that neither the Buckners nor the Goodmans fully
performed according to the Contract. Regarding the significance of determining which
party to a contract committed the first material breach, this Court has explained:

             A party who has materially breached a contract is not entitled to
      damages stemming from the other party‟s later material breach of the same
      contract. John P. Saad & Sons, Inc. v. Nashville Thermal Transfer Corp.,
      715 S.W.2d 41, 47 (Tenn. 1986); Cummins v. McCoy, 22 Tenn. App. 681,
      691, 125 S.W.2d 509, 515 (1938). Thus, in cases where both parties have
      not fully performed, it is necessary for the courts to determine which party
      is chargeable with the first uncured material breach. See Restatement
      (Second) of Contracts § 237 comment b (1979).



                                           10
McClain v. Kimbrough Constr. Co., 806 S.W.2d 194, 199 (Tenn. Ct. App. 1990). See
also Markow v. Pollock, No. M2008-01720-COA-R3-CV, 2009 WL 4980264, at *5
(Tenn. Ct. App. Dec. 22, 2009) (“When one party to a contract materially breaches the
same, is unable to perform, or manifests an intention to no longer be bound by the
contract, the non-breaching party is excused from further performance.”).

       Factors to consider when determining whether a party‟s breach of a contract is
material include:

       (a)    the extent to which the injured party will be deprived of the benefit
              which he reasonably expected;

       (b)    the extent to which the injured party can be adequately compensated
              for the part of that benefit of which he will be deprived;

       (c)    the extent to which the party failing to perform or to offer to perform
              will suffer forfeiture;

       (d)    the likelihood that the party failing to perform or to offer to perform
              will cure his failure, taking account of all the circumstances
              including any reasonable assurances;

       (e)    the extent to which the behavior of the party failing to perform or to
              offer to perform comports with standards of good faith and fair
              dealing.

McClain, 806 S.W.2d at 199 (quoting Restatement (Second) of Contracts § 241 (1979));
see also Markow, 2009 WL 4980264, at *5.

       In interpreting a contract, our “initial task is to determine whether the language in
the contract is ambiguous.” Ray Bell, 356 S.W.3d at 386-87 (citing Planters Gin Co. v.
Fed. Compress & Warehouse Co., 78 S.W.3d 885, 890 (Tenn. 2002)). “If the contract
language is unambiguous, then the parties‟ intent is determined from the four corners of
the contract.” Ray Bell, 356 S.W.3d at 387 (citing Whitehaven Cmty. Baptist Church v.
Holloway, 973 S.W.2d 592, 596 (Tenn. 1998)). This Court has explained the principles
applied to determine whether the contract language is clear or ambiguous as follows:

       The language in dispute must be examined in the context of the entire
       agreement. Cocke County Bd. of Highway Commrs. v. Newport Utils. Bd.,
       690 S.W.2d 231, 237 (Tenn. 1985). The language of a contract is
       ambiguous when its meaning is uncertain and when it can be fairly
                                            11
       construed in more than one way. Farmers-Peoples Bank v. Clemmer, 519
S.W.2d 801, 805 (Tenn. 1975). “A strained construction may not be placed
       on the language used to find ambiguity where none exists.” Id.

VanBebber v. Roach, 252 S.W.3d 279, 284 (Tenn. Ct. App. 2007), perm. app. denied
(Tenn. Mar. 3, 2008). It is well-settled that “ambiguities in a contract are to be construed
against the party drafting it.” Frank Rudy Heirs Assocs. v. Moore & Assocs., Inc., 919
S.W.2d 609, 613 (Tenn. Ct. App. 1995). “The parol evidence rule does not permit
contracting parties to „use extraneous evidence to alter, vary, or qualify the plain meaning
of an unambiguous written contract.‟” Staubach Retail Servs.-Se., LLC v. H.G. Hill
Realty Co., 160 S.W.3d 521, 525 (Tenn. 2005) (quoting GRW Enters. v. Davis, 797
S.W.2d 606, 610 (Tenn. Ct. App. 1990)). However, “when a contractual provision is
ambiguous, a court is permitted to use parol evidence, including the contracting parties‟
conduct and statements regarding the disputed provision, to guide the court in construing
and enforcing the contract.” Allstate Ins. Co. v. Watson, 195 S.W.3d 609, 612 (Tenn.
2006).

      As the Buckners note, the Contract, drafted by Ms. Goodman, omitted any
mention of a timeframe for removal of the Home. The text of the Contract provided in
full:

       Mike & Cindy Goodman has sold the brick home located at 1192 Hunt Rd.
       Cleveland. TN to Ken Buckner for the amount of $5000.00 dollars. The
       house is sold as is and will be moved off the property.

              A deposit of $2500.00 has been paid. Remainder will be paid when
       house is moved.

The Buckners argue that the omission of a timeframe for removal constituted an
unambiguous agreement that time was not a material term of the Contract. They thereby
argue that the trial court erred by considering parol evidence concerning any agreement
between the Buckners and the Goodmans as to a deadline for the Home to be moved. We
disagree.

       As this Court has explained:

       [W]here the parties have unambiguously set out the terms of their
       agreement, courts will enforce those terms as written, regardless of any
       inequity arising from that enforcement. On the other hand, courts may
       incorporate a reasonableness requirement into any contract. Moore v.
       Moore, 603 S.W.2d 736 (Tenn. Ct. App. 1980). In Moore, this court was
                                            12
       called upon to interpret a provision in a real estate sales contract that made
       the contract contingent upon the buyer‟s “ability to obtain adequate
       financing.” The proof showed that although the buyer was unable to secure
       financing in Shelbyville, where the property was located, he was able to
       obtain adequate financing in Nashville. In this factual context, the court
       stated that, “a qualifying word which may be read into every contract is the
       word „reasonable,‟ or its equivalent „reasonably.‟”              Id. at 739.
       Consequently, the court interpreted the contingency as meaning “reasonable
       ability to obtain sufficient financing by ordinary, recognized means.” Id.
       The court then found that the contract was subject to reasonable application
       of the words used therein “according to the known situation of the parties,”
       but was not ambiguous. Id.

              The Moore court‟s language that reasonableness may be read into
       every contract has been quoted, cited, and applied in a number of cases
       decided by this court. See, e.g., Hurley v. Tenn. Farmers Mut. Ins. Co., 922
S.W.2d 887, 892 (Tenn. Ct. App. 1995) (holding that insurance company‟s
       demand for production of financial records and assertion that insured‟s
       failure to produce was a breach of the cooperation clause of the insurance
       contract could be considered unreasonable). In fact, in some instances, we
       have stated that the qualifying word “reasonable” must be read into every
       contract. Minor v. Minor, 863 S.W.2d 51, 54 (Tenn. Ct. App. 1993). In
       Minor, because the contract did not include a time for performance, a
       reasonable time was implied, based upon Moore and upon the well-settled
       rule that missing contract terms may be implied. Id. In McClain v.
       Kimbrough Constr. Co., 806 S.W.2d 194, 198 (Tenn. Ct. App. 1991), this
       court held that “the extent of contractual obligations should be tempered by
       a „reasonableness‟ standard,” citing Moore.

Pylant v. Spivey, 174 S.W.3d 143, 152 (Tenn. Ct. App. 2003), perm. app. denied (Tenn.
June 1, 2004) (underlined emphasis added).

       In its ruling at the close of the Buckners‟ proof, subsequently incorporated into the
final order, the trial court found that the Contract “does not contradict what the parol[]
testimony is about the terms of the agreement between the parties but there was no term
of time in the receipt or the document.” Regarding the testimonial evidence concerning
the purported deadline for removal, the trial court stated in pertinent part:

       [W]hen I‟m looking at the balance of the testimony between the Buckners
       and Mr. Goodman . . . I find that the evidence supports Mr. Goodman‟s
       version that Mr. Buckner knew that [the Home] had to be off by February
                                            13
      the 14th at the worst and possibly he knew that he was supposed to get it
      off – if I take Mr. Goodman‟s version of the facts as true, which is a
      different version that‟s not been totally denied by the Buckners, that [the
      Buckners] knew to have it off by the 4th of February and he, Goodman, set
      his closing date ten days after that so that it would give them time for
      something else to happen.

             Time may not have been of the essence in the contract but it became
      important by the manifested intention of the parties based on this subject
      matter and by implication from the facts.

             The parties stipulated the house was destroyed on 2/16. The
      Buckners knew the [Goodmans] had to get an extension on their loan
      because they didn‟t have the house off by the 14th. And if there was a
      contract that was binding at that point they had one more day to bring the
      $1,000 [for the Goodmans‟ loan extension penalty] and did not do so.

             [The Buckners] admit they told Mayes the house had to be moved by
      February the 14th. Mayes sent [the Buckners] a contract and Mayes was
      standing ready to perform the contract but [Mr. Buckner] marked it up and
      made several changes that were not agreed to by Mayes. I do think at this
      point because of the urgency of the situation that Goodman and Mayes tried
      to work this out with Mr. Buckner and Mr. Buckner began accusing them
      of stealing the house from him and that I think was the final straw that
      quirked this deal.

             [The Buckners] admit they were told by Mayes that they would
      move the house to the – that he would move the house to the adjacent lot so
      that the Goodmans could close and the [Buckners] could still have the
      house for the cost of the move. [The Buckners] refused. [The Buckners]
      are the one[s] who caused the breach of the contract to the Goodmans by
      failing to get the house moved within the time allotted. At this point the
      [Goodmans were] allowed to act as they please[d].

The trial court thus found that although a term of time for removal of the Home was not
provided in the Contract, a reasonable time “became important by the manifested
intention of the parties based on this subject matter and by implication from the facts.”

      When questioned during his deposition testimony regarding how the date of
February 14, 2013, came to be the deadline by which the Goodmans needed the Home to
be moved, Mr. Goodman stated that in order to close on their construction loan and
                                           14
convert it to permanent financing, he and Ms. Goodman needed to demonstrate to their
lender, arranged through the Bank of Cleveland, that the Home had been removed from
the Property. Their construction loan was initially for a period of approximately one
year, which would have expired in the spring of 2013. However, the Goodmans were
concerned that they would continue to pay higher interest rates as long as the loan
remained one for construction purposes. Mr. Goodman testified that during the first
week of January 2013, he was under the impression that Mr. Buckner had engaged Mr.
Rutledge to move the Home but had encountered a problem with a tree that would have
to be removed and with a particularly tight curve on the route Mr. Rutledge believed he
needed to follow. Mr. Goodman stated that he contacted a county official during this
time and obtained permission for removal of the tree. He also talked to Mr. Rutledge
about an alternate route for the mover to follow, which Mr. Goodman believed had
solved the concern over the tight curve.

       According to Mr. Goodman, it was during a telephone conversation in which he
was updating Mr. Buckner regarding the tree and route concerns that Mr. Buckner stated
he had not been able to reach an agreement with Mr. Rutledge, describing an incident
when Mr. Rutledge purportedly became upset, at least in part because Mr. Buckner
admittedly refused to enter into a contract that would require partial payment up front.
Mr. Buckner, however, informed Mr. Goodman during the same telephone conversation
that he had a second mover in mind.3 When Mr. Buckner told him about the second
mover, Mr. Goodman asked Mr. Buckner if the mover had quoted a date for removal of
the Home from the Property. Mr. Goodman testified that he told Mr. Buckner, “we‟re
pushing here. . . . I‟m at the end of my construction, and I‟m needing to wrap it up.”
According to Mr. Goodman, Mr. Buckner told him that “the house would be moved by
the 4th of February.” In response, Mr. Goodman told Mr. Buckner that he “would give
[him] ten days” past February 4 and set the construction loan closing for February 14,
2013. According to Mr. Goodman, Mr. Buckner told him to go ahead and set the closing
date. The Goodmans then contacted their lender and set the loan closing date for
February 14, 2013. Mr. Goodman testified that once they had set the closing date, they
were required to pay a $1,000 penalty and $100 per day in interest in order to change the
date.

      Mr. Goodman further testified that two days after the telephone call when they had
agreed that the Goodmans would set February 14, 2013, for their loan closing, Mr.
Buckner called to inform Mr. Goodman that the second mover was leaving the country
on a mission trip and would not be able to move the Home. When questioned regarding


3
 Although Mr. Goodman stated that Mr. Buckner never told him the name of the second mover, Mr.
Buckner‟s testimony regarding the corresponding time frame indicated that the second mover was Mr.
Payne.
                                                15
his response when Mr. Buckner informed him that the second mover would not be able to
do the job, Mr. Goodman stated:

             I was just like, we need to get going here. We‟re running out of
      time, you know, because we‟re getting towards the end of January, and I‟m
      closing on the 14th. So, you know, it‟s going to take a few days to get the
      house moved. Not even off the property, but off its foundation. So he got
      another mover at that time.

      In contrast, Mr. Buckner testified that he and his wife did not learn until January
29, 2013, of the Goodmans‟ need to have the Home removed by February 14, 2013. He
maintained that when he executed the Contract on January 25, 2013, Mr. Goodman told
him that he “had all the time in the world” to move the Home. According to Mr.
Buckner, then on January 29, 2013:

             Mike Goodman calls me and says that he had took that paper [the
      Contract] to his bank and that he was going to use it to do something with
      his financial work. I didn‟t go into it. But anyway, he said now, he said,
      I‟ve got to have the house moved. And I think he only gave me like 14
      days. He had to get the house moved in 14 days.

Mr. Buckner stated that he had told Mr. Goodman he would do the best he could to move
the Home by February 14 but that he had not promised to move the Home by that date.
Ms. Buckner also testified that she and her husband did not learn of the February 14,
2013 deadline until January 29, 2013.

       Mr. Buckner acknowledged that when he first contacted the Mayeses regarding
moving the Home, he met Mr. Mayes on the Property and informed him that the
Goodmans needed the Home moved by February 14, 2013. Mr. Buckner‟s testimony
also indicated that he had seen Ms. Goodman carrying groceries into the Goodmans‟ new
home on the date he entered the Contract, January 25, 2013. When questioned regarding
whether he knew prior to January 29, 2013, that the Goodmans were building a new
house, Mr. Buckner acknowledged that he and Mr. Goodman spoke via telephone often
during that time period and that Mr. Goodman said that “he was building him a new
house.” Moreover, the Buckners‟ respective testimonies demonstrated that by January
29, 2014, they definitely knew of the Goodmans‟ need to have the Home removed by
February 14, 2014. As the trial court noted, Mr. Goodman‟s testimony was unrefuted
that Mr. Buckner failed to provide $1,000 as reimbursement for the construction loan
penalty when Mr. Goodman offered him the opportunity to do so as a means of extending
the time for performance of the Contract.

                                           16
       We determine that the trial court properly utilized parol evidence to find that the
parties‟ conduct and statements indicated a reasonable deadline for removal of the Home
from the Property by February 14, 2013. See Allstate Ins. Co., 195 S.W.3d at 612;
Pylant, 174 S.W.3d at 156 (“Whether the term „reasonable‟ is written into the contract by
the parties or is implied into it by the courts, „reasonable‟ does not mean unlimited.”).
We further determine that inasmuch as the Buckners‟ failure to timely remove the Home
deprived the Goodmans of their reasonable expectation of timely closing on their
construction loan without penalty, see McClain, 806 S.W.2d at 199, the evidence does
not preponderate against the trial court‟s finding that the Buckners materially breached
the Contract. The trial court therefore did not err by dismissing the Buckners‟ complaint
against the Goodmans.

                 V. Intentional Interference with Contractual Relations

       Regarding their complaint against the Mayeses, the Buckners contend that the trial
court erred by dismissing their claim for intentional interference with contractual
relations. Tennessee Code Annotated § 47-50-109 (2013) provides:

              It is unlawful for any person, by inducement, persuasion,
      misrepresentation, or other means, to induce or procure the breach or
      violation, refusal or failure to perform any lawful contract by any party
      thereto; and, in every case where a breach or violation of such contract is so
      procured, the person so procuring or inducing the same shall be liable in
      treble the amount of damages resulting from or incident to the breach of the
      contract. The party injured by such breach may bring suit for the breach
      and for such damages.

See Whalen v. Bourgeois, No. E2013-01703-COA-R3-CV, 2014 WL 2949500, at *12 n.2
(Tenn. Ct. App. June 27, 2014) (“We note that the common law action of „intentional
interference with contractual relations‟ is alternatively referred to as „procurement of
breach of contract,‟ as well as the statutory action‟s title of „inducement to breach a
contract.‟”) (citing Jones v. LeMoyne-Owen Coll., 308 S.W.3d 894, 908 (Tenn. Ct. App.
2009)).

       The trial court found in its memorandum opinion that upon the Buckners‟ material
breach of the Contract, there was no longer an enforceable contract between the Buckners
and the Goodmans. The court thereby found that the Goodmans could not have
committed a breach of contract caused by the Mayeses‟ conduct. The court also found
that the Buckners demonstrated “no intent to induce a breach” and “no malicious
behavior” on the part of the Mayeses. Upon our thorough review of the record, we

                                           17
determine that the evidence preponderates in favor of the trial court‟s findings on this
issue.

        As a threshold matter, the Mayeses assert that the Buckners have waived appeal of
the trial court‟s dismissal of this claim by failing to comply with Tennessee Rule of
Appellate Procedure 27(a)(7) as it pertains to the applicable argument section of the
principal brief. The Mayeses argue that because the Buckners failed to cite to the record
in the relevant argument section, except for a citation to the Contract as an exhibit, and
cited to only one “outdated” decision of this Court as an authority, the Buckners failed to
include “citations to the authorities and appropriate references to the record . . . relied
on[.]” See Tenn. R. App. P. 27(a)(7). In their reply brief, the Buckners have responded
by explaining that they had included citations to the record in the factual section of the
principal brief but had inadvertently omitted the citations from the relevant argument
section. The Buckners have repeated much of their original argument concerning this
issue in the reply brief with the addition of citations to the record.

       The Mayeses also assert that the Buckners cited outdated law by addressing only
three elements of a common law or statutory claim of intentional interference with
contractual relations or inducement of breach of contract, pursuant to Tennessee Code
Annotated § 47-50-109. In the decision cited by the Buckners in their principal brief,
Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d 818, 822 (Tenn. 1994), our
Supreme Court stated: “In order to establish such a cause of action, a plaintiff must
prove that there was a legal contract, of which the wrongdoer was aware, that the
wrongdoer maliciously intended to induce a breach, and that as a proximate result of the
wrongdoer‟s actions, a breach occurred that resulted in damages to the plaintiff.” The
Mayeses cite this Court‟s more recent decision in Whalen, 2014 WL 2949500, in which
this Court explained:

      As to the interplay between the common law and statutory actions, our
      Supreme Court has explained:

                     Tennessee recognizes both a statutory and common
             law action for inducement to breach a contract, see Tenn.
             Code Ann. § 47-50-109 (2001); Polk & Sullivan, Inc. v.
             United Cities Gas Co., 783 S.W.2d 538, 543 (Tenn. 1989),
             and both forms of the action are identical, except that a
             plaintiff asserting a common law action may recover punitive
             damages, instead of the treble damages mandated by the
             statute. See Buddy Lee Attractions, Inc. v. William Morris
             Agency, Inc., 13 S.W.3d 343, 360-61 (Tenn. Ct. App. 1999).
             In order to recover on a theory of inducement to breach a
                                            18
             contract, a plaintiff must allege and prove seven elements:
             (1) that a legal contract existed; (2) that the defendant was
             aware of the contract; (3) that the defendant intended to
             induce a breach of that contract; (4) that the defendant acted
             with malice; (5) that a breach of the contract occurred; (6)
             that the breach was a proximate result of the defendant‟s
             conduct; and (7) that the breach injured the plaintiff. See
             Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d
818, 822 (Tenn. 1994); Baker v. Hooper, 50 S.W.3d 463, 468
             (Tenn. Ct. App. 2001).

Whalen, 2014 WL 2949500, at *10-11 (quoting Givens v. Mullikin, 75 S.W.3d 383, 405
(Tenn. 2002)).

       Contrary to the Mayeses‟ argument on this point, the Buckners correctly state in
their reply brief that the elements delineated by our Supreme Court in Givens and
subsequently by this Court in Whalen are simply broken down into seven elements but do
not add any new requirements to the analysis provided in Quality Auto Parts, a decision
which has never been overturned or called into question by Tennessee appellate courts.
See id. We determine that the Buckners have substantially complied with Tennessee
Rule of Appellate Procedure 27(a)(7) in their citations to the record and to authorities
such that they have not waived this issue on appeal.

       The Mayeses also assert that the Buckners have waived the common law claim of
intentional interference with contractual relations because they have only presented
argument based on the statutory claim in their principal brief. We agree that inasmuch as
the Buckners have requested treble damages, the relief available under Tennessee Code
Annotated § 47-50-109, they have waived any claim to the punitive damages available
under a common law claim. See Whalen, 2014 WL 2949500, at *10.

        Regarding the merits of the Buckners‟ statutory claim against the Mayeses, the
Buckners primarily base their argument on the Goodman-Mayes Agreement as purported
proof that the Mayes interfered with the Contract between the Buckners and the
Goodmans. It is undisputed that the Mayeses knew at the time they executed the
Goodman-Mayes Agreement that the Goodmans previously had entered into a contract to
sell the Home to the Buckners. The Buckners argue that Mr. Mayes intentionally and
strategically planned to “compel” the Goodmans to sell the Home to the Mayeses instead.
They also argue that Mr. Mayes subsequently interfered by advising Mr. Goodman that
he might need to tear down the Home to avoid becoming embroiled in a lawsuit with the
Buckners.

                                           19
       The Goodman-Mayes Agreement, executed by Mr. Goodman and Mr. Mayes on
February 15, 2013, expressly stated that it was a memorialization of an agreement the two
men had reached during a telephone conversation that took place on February 14, 2013.
Mr. Goodman testified that the agreement first came about when Mr. Mayes called him
on the night of February 14, 2013, explaining that he had not been able to move the
Home by the date the Goodmans needed it removed because he had not been able to work
out a contract with the Buckners. Mr. Mayes testified that prior to sending a typewritten
version of the proposed Goodman-Mayes Agreement to Mr. Goodman on February 15,
2013, he discussed it with Mr. Buckner via telephone the night before. Mr. and Ms.
Buckner each respectively testified that they first learned of the Goodman-Mayes
Agreement when they received a voice mail message from Mr. Mayes on February 14,
2013. It is undisputed that the Buckners did not actually see a copy of the Goodman-
Mayes Agreement until it was produced as part of the discovery process.

        Having determined that the trial court did not err by finding that on February 14,
2013, the Buckners had materially breached the Contract by failing to remove the Home
from the Property, we further determine that the evidence does not preponderate against
the trial court‟s finding that when Mr. Goodman and Mr. Mayes initially agreed to the
terms of the Goodman-Mayes Agreement, the Buckners no longer had an enforceable
contract with the Goodmans. We note that the Buckners have raised no issue regarding
waiver of a breach and have presented no evidence to indicate that the Goodmans waived
the right to assert a first material breach. See Madden Phillips, 315 S.W.3d at 813 (“A
non-breaching party may . . . waive its right to assert first material breach as a bar to
recovery if it accepts the benefits of the contract with knowledge of a breach.”). Barring
such a waiver, the Buckners could no longer enforce the Contract against the Goodmans
once the Buckners had committed the first material breach. See Markow, 2009 WL
4980264, at *5 (“„[T]here can be no recovery for damages on the theory of breach of
contract by the party who himself breached the contract.‟”) (quoting United Brake Sys.,
Inc. v. Am. Envtl. Prot., Inc., 963 S.W.2d 749, 756 (Tenn. Ct. App. 1997)). Thus, the
Buckners were unable to establish the first element of a claim for intentional interference
of a contractual relationship: the existence of an enforceable contract between them and
the Goodmans at the time that Mr. Goodman and Mr. Mayes reached an agreement. See
Tenn. Code Ann. § 47-50-109; Givens, 75 S.W.3d at 405.

       Moreover, even assuming, arguendo, that an enforceable contract between the
Buckners and the Goodmans still existed at the time that Mr. Mayes offered to enter into
a contract with the Goodmans, we also determine that the evidence does not preponderate
against the trial court‟s finding that the Buckners failed to establish the required elements
of intent to induce a breach and malicious action. See id.; see also Prime Co. v.
Wilkinson & Snowden, Inc., No. W2003-00696-COA-R3-CV, 2004 WL 2218574, at *4
(Tenn. Ct. App. Sept. 30, 2004) (noting that in the context of a claim for procurement of
                                             20
breach of a contract, malice is “„the wilful violation of a known right.‟”) (quoting Crye-
Leike Realtors, Inc. v. WDM, Inc., No. 02A01-9711-CH-00287, 1998 WL 651623, at *6
(Tenn. Ct. App. Sept. 24, 1998)) (in turn quoting Dorsett Carpet Mills, Inc. v. Whitt Tile
& Marble Distrib. Co., 1986 WL 622, at *6 (Tenn. Ct. App. Jan. 2, 1986)).

        Mr. Mayes testified that his intent in agreeing to move the Home for the
Goodmans upon a promise that he would be paid for his work through sale of the Home,
with first right of refusal in favor of the Buckners, was to find a way to meet the
Goodmans‟ deadline while still maintaining an opportunity for the Buckners to complete
the purchase. While the Buckners assert that Mr. Mayes‟s “malice” was evinced by his
proposal that the Goodmans sell the Home to the Mayeses, they also assert that Mr.
Mayes‟s “malice” was evinced by his comment to Mr. Goodman that he might need to
demolish the Home in order to avoid a lawsuit. As the trial court found, however, the
Buckners would still have been able to purchase the Home under the Goodman-Mayes
Agreement for the cost of removal, a cost to which they had originally agreed in the
Contract. The Buckners presented no evidence to indicate that the Mayeses were
attempting to earn more than their original estimate for moving the Home, and the
Mayeses certainly had nothing to gain from the Home‟s demolition. As the trial court
found, when “Mr. Buckner began accusing them [the Mayeses] of stealing the house
from him . . . that . . . was the final straw that quirked this deal.” We conclude that the
trial court did not err by dismissing the Buckners‟ claim for intentional interference with
contractual relations.

                     VI. Admissibility of Expert Witness Testimony

       The Buckners also contend that the trial court erred by finding that Mr. Thacker‟s
valuation of the Home as it would have been following removal from the Property was
too speculative to be admissible at trial. The Buckners sought to admit Mr. Thacker‟s
testimony in support of the amount of damages they claimed for loss of the Home.
Having determined that the evidence does not preponderate against the trial court‟s
dismissal of the Buckners‟ claims, we further determine that any issue regarding the
admissibility of Mr. Thacker‟s testimony is pretermitted as moot.

                             VII. Attorney‟s Fees on Appeal

      The Goodmans and the Mayeses each respectively raise the issue of whether the
Buckners‟ appeal is frivolous. They each request an award of attorney‟s fees and costs
on appeal pursuant to Tennessee Code Annotated § 27-1-122 (2000), which provides:




                                            21
       When it appears to any reviewing court that the appeal from any court of
       record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include but need not be limited to, costs, interest on
       the judgment, and expenses incurred by the appellee as a result of the
       appeal.

This Court‟s decision regarding whether to award attorney‟s fees on appeal is a
discretionary one. Young v. Barrow, 130 S.W.3d 59, 66-67 (Tenn. Ct. App. 2003).

       We determine that this appeal was not frivolous or taken solely for delay. See id.
at 67 (“A frivolous appeal is one that is devoid of merit . . . or one that has no reasonable
chance of succeeding.”). Accordingly, the Goodmans‟ and the Mayeses‟ respective
requests for attorney‟s fees on appeal are denied.

                                     VIII. Conclusion

       For the reasons stated above, we affirm the trial court‟s judgment. We deny the
Goodmans‟ and the Mayses‟ respective requests for attorney‟s fees on appeal. This case
is remanded to the trial court, pursuant to applicable law, for enforcement of the trial
court‟s judgment and collection of costs assessed below. The costs on appeal are
assessed against the appellants, Ken Buckner and Brenda Buckner.



                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE




                                             22